DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0298958 A1 to Yu et al. in view of U.S. Pub. No. 2008/0127186 A1 to Kanodia et al. and further in view of U.S. Pub. No. 2006/0254336 A1 to Rosenberger.
As to claim 1, Yu teaches a computer-implemented method of operating a inspection system through a software implementing reusable data objects representing different 5workpieces and elements comprising a inspection system, the inspection system comprising a coordinate measuring machine having a measuring space, a workpiece container, and a control computer having a display device and operably coupled to the 10coordinate measuring machine (“...FIG. 1 is a diagram showing various typical components of a metrology system 1 including a generic CMM, which provides one context for application of the principles disclosed herein. Certain aspects of the metrology system 1 are further described in the '746 patent. The metrology system 1 may include: a CMM body 2; a motion controller 3 that controls a drive of the coordinate measuring machine body 2; an operating unit 4 for manually operating the coordinate measuring machine body 2; a host computer 5 that issues commands to the motion controller 3 and executes processing such as for the inspection of features on a workpiece 10 (an object to be measured) disposed on the CMM body 2. A representative input unit 61 and output unit 62 are connected to the host computer 5, as well as a display unit 5D. The display unit 5D may display a user interface, for example as described further below with respect to FIGS. 3-10...FIGS. 2A and 2B are diagrams of a computing system 105 including various elements of one embodiment of a programming portion 202 on which workpiece feature inspection operations may be programmed for a CMM (e.g., the CMM body 2 of FIG. 1). As shown in FIG. 2A, in various implementations the computing system 105 (e.g., the computer 5 of FIG. 1 or a separate computer) may include a memory portion 170, a display portion 175, a processing portion 180, an input-output devices portion 185 and the programming portion 202. The memory portion 170 includes resident programs and other data utilized by the computing system 105. The display portion 175 provides the display for the computing system 105 (e.g., similar to the display unit 5D of FIG. 1), including the features provided by the programming portion 202. The processing portion 180 provides for the signal processing and control of the computing system 105, while the input-output devices portion 185 receives and provides control signals and outputs to and from various devices (e.g., the CMM controller 3 of FIG. 1)...” paragraphs 0021/0023), the method comprising: 
displaying, on the display device, a graphical user interface (User Interface 305) configured to allow an operator to control execution of a inspection job by the inspection system (“...FIG. 3 is a diagram of a user interface 305 (e.g., as may be shown on the display unit 5D of FIG. 1, the display portion 175 of FIG. 2, etc.) It will be appreciated that certain numbered elements 3XX of the user interface 305 may correspond to and/or be provided by similarly numbered elements 2XX of FIGS. 2A and 2B, except as otherwise described below. In the implementation shown in FIG. 3, the user interface 305 includes a plan view window 310, a 3-D view window 320 and a program view window 330. The plan view window 310 includes an editing user interface portion 312, the 3-D view window 320 includes a workpiece inspection program simulation portion 322, and the program view window 330 includes an editing user interface portion 332 and a simulation status and control portion 380. The editing user interface portions 312 and 332 each include plan representations 314 and 334, respectively, of a workpiece feature inspection plan for a workpiece 10 corresponding to a CAD file. The plan representation 314 is organized in terms of geometric features to be inspected on the workpiece. The plan representation 334 is organized as inspection program pseudo-code or actual code or graphical program operation representations or the like, in various embodiments. In the illustrated embodiment, each or both of the plan representations 314 and 334 are editable (that is, they are editable plan representations.) When editing operations are performed for one of the editable plan representations 314 and 334, the other plan representation may be automatically updated in a manner consistent with those editing operations by operation of the various system elements illustrated and described with respect to FIGS. 2A and 2B. However, in some embodiments, only one of the plan representations 314 and 334 need be editable. In such a case, the other plan representation may be absent, or hidden, or may be displayed and automatically updated in a manner similar to that outlined above...” paragraph 0037), the graphical user interface comprising:
a graphical container graphically representing a corresponding 15physical container (workpiece CAD file), the physical container having a plurality of workpieces, each workpiece in the plurality of workpieces having a corresponding unique position in the container (“...In various implementations, the computer-aided design (CAD) file processing portion inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine workpiece features on the workpiece corresponding to a plurality of geometric feature types. The editing user interface portion includes an editable plan representation of a workpiece feature inspection plan for the workpiece corresponding to the CAD file, wherein the editable plan representation includes an editable set of workpiece features to be inspected. The execution time indicator is indicative of an estimated inspection program execution time for operating the CMM to execute a workpiece inspection program corresponding to the current workpiece feature inspection plan as executed by a current CMM configuration. A first set of operations is usable to edit the workpiece feature inspection plan, and the system is configured such that the execution time indicator is automatically updated in response to a utilization of one of the first set of operations to modify the current workpiece feature inspection plan, so as to automatically indicate the estimated effect of the modification on the inspection program execution time...FIG. 11 is a flow diagram illustrating one exemplary implementation of a routine 1100 for operating a user interface of a system for programming workpiece feature inspection operations for a CMM. At a block 1110, a system is provided for programming workpiece feature inspection operations for a CMM, the system including: a computer-aided design (CAD) file processing portion which inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine workpiece features on the workpiece corresponding to a plurality of geometric feature types; and a user interface including an editing user interface portion comprising an editable plan representation of a workpiece feature inspection plan for the workpiece corresponding to the CAD file, wherein the editable plan representation includes an editable set of workpiece features to be inspected and a first set of operations is usable to edit the workpiece feature inspection plan...” paragraphs 0009/0058), and 
a plurality of graphical icons, each graphical icon of the plurality of graphical icons corresponding to a unique workpiece from among a 20plurality of workpieces in a job, and displayed in the graphical container in a graphical position corresponding to the position on the physical container of the workpiece (Cylinder Workpiece Feature 326F8/ cylinder icon/Such descriptions and icons may be automatically generated and displayed as corresponding to a numbered designation and geometric type (e.g., cylinder, plane, sphere, cone, etc.)), each such graphical icon having indicia conveying a status of inspection of the corresponding workpiece (Simulation Status and Control Portion 380) (“...The 3-D view window 320 displays a 3-D view of the workpiece inspection program simulation portion 322 including workpiece features 326 (e.g., a cylinder workpiece feature 326F8) on the workpiece 10' and an indication of inspection operations to be performed on the workpiece features 326 according to the current workpiece feature inspection plan. In the example of FIG. 3, the 3-D view shows a touch probe 21' having a stylus 21T', which is positioned relative to a workpiece 10'. In the state illustrated, the touch probe stylus 21T' is contacting a cylinder workpiece feature 326F8, which corresponds to the workpiece features 316F8 and 336F8 which are highlighted in the editable plan representations 314 and 334, respectively. In the editable plan representation 334 the workpiece feature 336F8 includes a description of "cylinder-1214" along with a displayed cylinder icon, and in the editable plan representation 314 the workpiece feature 316F8 includes a description of "1214" along with a displayed cylinder icon. Such descriptions and icons may be automatically generated and displayed as corresponding to a numbered designation and geometric type (e.g., cylinder, plane, sphere, cone, etc.) for each of the workpiece features...The simulation status and control portion 380 may include a simulation status portion 381 and a simulation animation control portion 390. Using synchronization techniques outlined above, for example, the simulation status portion 381 may be configured to characterize a state of progress through the current workpiece feature inspection plan corresponding to a currently displayed 3-D view of the workpiece inspection program simulation portion 322. In various implementations, the simulation status portion 381 may include a current time indicator 382 that moves along a graphical total time range element 383 to characterize a state of progress through the current workpiece feature inspection plan corresponding to the currently displayed 3-D view, and the execution time indicator 372 may be displayed in association with the graphical total time range element 383. In one implementation, as illustrated in the example of FIG. 3, the execution time indicator 372 may be displayed in the vicinity of the right-hand end of the graphical total time range element 383...” paragraph 0039/0040).  
Yu is silent with reference to a batch system, and 
a robot disposed to deliver each of plurality of workpieces to the measuring space from the workpiece container 
Kanodia teaches a batch system (“...The batch system 32 is a software system that configures, runs and manages batch processes performed by the process cell 12. The batch system 32 configures batch processes by planning, organizing and designing batch control schemes for use by the process automation system 30 in controlling the batch processes. The batch system 32 runs and manages batch processes by: scheduling batches; ensuring that equipment needed by one batch process is not being used by another batch process; guiding the process automation system 30 through the steps or phases of a batch recipe; transmitting values for the various parameters in the batch recipes to the process automation system 30; generating batch reports; and archiving batch data. The batch system 32 comprises a batch database 110, an information management database 112, a batch operation manager 114, a batch analysis manager 116 and a batch client that is integrated into the GUI 66. The batch database 110 stores batch recipes, while the information management database 112 stores batch event logs, batch data logs and a production data log (PDL), which provides hierarchical history logs of batch data and events. The information management database 112 may store event and data logs for other applications within the process automation system 30 in addition to the batch system 32. The batch operation manager 114 has four functional areas: batch operation, recipe management, equipment configuration and batch production history...Referring now to FIG. 3, there is shown a view of the operator workplace 84 for a batch process. The operator workplace 84 includes a batch overview window 122, a procedure function window 124, an equipment overview window 126, and a process graphic window 128. The content of the individual windows in the operator workplace 84 is controlled by the batch operation manager 114...” paragraphs 0043/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu with the teaching of Kanodia because the teaching of Kanodia would improve the system of Yu by providing a batch system that runs and manages batch processes by scheduling batches and ensuring that equipment needed by one batch process is not being used by another batch process (Kanodia paragraph 0043).  
Rosenberger teaches a robot (Robot 9) disposed to deliver each of plurality of workpieces to the measuring space from the workpiece container (“...In a further embodiment of the present invention, after the finishing of the workpiece the robot can feed the workpiece to a measuring device or guide the finished workpiece along the measuring device so that the complete contour of the finished workpiece can be recorded in three planes as a measured value and compared with a stored desired value. In this manner, a final inspection occurs automatically after the bending and shaping of the workpiece. If the workpiece does not correspond to the desired value or its tolerance range, re-bending can be effected by the robot feeding the workpiece anew to the bending unit for re-bending. Only subsequent to favorable re-inspection in the measuring device is the workpiece transferred to the storage area for further processing or machining...” paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu and Kanodia with the teaching of Rosenberger because the teaching of Rosenberger would improve the system of Yu and Kanodia by providing a robot for automatically and mechanically transferring workpieces during factory line manufacturing.   

As to claim 2, Yu teaches the method of claim 1, further comprising: 70Attorney Docket No.: 37401-17103receiving, via the graphical user interface, control input from the operator; and controlling, by the control computer, operation of the inspection system to inspect each workpiece of the plurality of workpieces according to 5the control input (“...The user interface of the programming portion 202 includes a first set of operations (which also include the underlying programming instructions and/or routines) usable to edit the workpiece feature inspection plan and/or inspection program. For example, the user interface operations may include selections of text or graphical elements that represent workpiece features or inspection operations, followed by activation of relevant commands or other user interface operations that affect the selected elements. In one embodiment, the first set of operations portion 240 may provide or identify such operations. In one embodiment, the inspection plan modification notices portion 249 may be responsive to operations included in the first set of operations portion 240 to provide a notice to the programming environment synchronization/notices manager 260 that an inspection plan modification is taking place...” paragraph 0030).

As to claim 3, Yu teaches the method of claim 2, wherein the control input comprises one of: input defining a schedule for a inspection job; input commencing execution of a batch inspection job;  10input pausing execution of batch inspection job; input modifying the execution of an ongoing batch inspection job; and input changing the priority of a batch inspection job relative to another inspection job (“...The user interface of the programming portion 202 includes a first set of operations (which also include the underlying programming instructions and/or routines) usable to edit the workpiece feature inspection plan and/or inspection program. For example, the user interface operations may include selections of text or graphical elements that represent workpiece features or inspection operations, followed by activation of relevant commands or other user interface operations that affect the selected elements. In one embodiment, the first set of operations portion 240 may provide or identify such operations. In one embodiment, the inspection plan modification notices portion 249 may be responsive to operations included in the first set of operations portion 240 to provide a notice to the programming environment synchronization/notices manager 260 that an inspection plan modification is taking place...” paragraph 0030).
  
As to claim 4, Rosenberger teaches the method of claim 2, wherein the control input comprises commanding a re-inspection of a workpiece corresponding to a one of the graphical icons (“...In a further embodiment of the present invention, after the finishing of the workpiece the robot can feed the workpiece to a measuring device or guide the finished workpiece along the measuring device so that the complete contour of the finished workpiece can be recorded in three planes as a measured value and compared with a stored desired value. In this manner, a final inspection occurs automatically after the bending and shaping of the workpiece. If the workpiece does not correspond to the desired value or its tolerance range, re-bending can be effected by the robot feeding the workpiece anew to the bending unit for re-bending. Only subsequent to favorable re-inspection in the measuring device is the workpiece transferred to the storage area for further processing or machining...In an embodiment of the present invention according to FIG. 2, a station R.sub.2 is described that approximately corresponds to station R.sub.1, the difference being that in the former, a measuring device (9) is interposed between the bending unit (7) and the storage area (8). Subsequent to shaping or bending, the finished bent or shaped workpiece (1) is removed from the bending unit (7) by means of the robot (3) and is guided along the measuring device (9), the bent contour of the workpiece (1) being moved over the measuring device (9). An intended state of the bent workpiece (1) is determined and compared with a stored measured value and/or tolerance zone. Should the measured value deviate impermissibly from the intended value, the workpiece (1) can be re-fed, by means of the robot (3), to the bending unit (7) for re-bending and adjustment bending. The bent or shaped workpiece (1) is then re-inspected in the measuring device (9). Only after the desired value and measured value agree is the bent or shaped workpiece (1) fed or transferred to the storage area (8)...” paragraphs 0017/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu and Kanodia with the teaching of Rosenberger because the teaching of Rosenberger would improve the system of Yu and Kanodia by providing a technique for ensuring that defective products/workpiece are not manufactured or produced.   
As to claim 5, Yu teaches the method of claim 2, wherein the control input comprises changing an inspection routine of a workpiece corresponding to a one of the graphical icons job (“...The user interface of the programming portion 202 includes a first set of operations (which also include the underlying programming instructions and/or routines) usable to edit the workpiece feature inspection plan and/or inspection program. For example, the user interface operations may include selections of text or graphical elements that represent workpiece features or inspection operations, followed by activation of relevant commands or other user interface operations that affect the selected elements. In one embodiment, the first set of operations portion 240 may provide or identify such operations. In one embodiment, the inspection plan modification notices portion 249 may be responsive to operations included in the first set of operations portion 240 to provide a notice to the programming environment synchronization/notices manager 260 that an inspection plan modification is taking place...” paragraph 0030).
  

As to claim 6, Rosenberger teaches the method of claim 2, wherein the control input comprises scheduling a queue (Supply Bin (2)) of a plurality of inspection jobs for execution (“...A conveyor belt, a pick-up container, a machine such as a cutting unit or a transfer robot can serve as a supply bin that delivers or provides the workpiece to be shaped to the robot...According to FIG. 1, a claimed station R.sub.1 for bending arbitrary workpieces (1) comprises a supply bin (2) in which a plurality of workpieces (1) is stored. A conveyor belt can also be used as the supply bin (2) containing a plurality of workpieces that optionally may have been pre-worked...The supply bin (2) can also be a robot or similar conveying equipment that provides to station R.sub.1 the workpieces (1) to be shaped or bent...” paragraphs 0015/0022/0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu and Kanodia with the teaching of Rosenberger because the teaching of Rosenberger would improve the system of Yu and Kanodia by providing a data structures that allows data/information to be temporally stored and later retrieved.

As to claim 7, Yu teaches the method of claim 2, wherein the graphical user interface includes a 25depiction of the layout of workpieces in the container (workpiece CAD file) and the depiction enables contemporaneous monitoring of the inspection process by providing a visual indication of progress of an inspection job being executed (Simulation Status and Control Portion 380).  

As to claim 8, Rosenberger teaches the method of claim 2 wherein the set of indicia comprises at least one of the following: a graphical indicium indicating that the corresponding workpiece has 5completed inspection; a graphical indicium indicating that the corresponding workpiece has completed and passed inspection; a graphical indicium indicating that the corresponding workpiece has failed inspection; 10a graphical indicium indicating that the corresponding workpiece is currently being inspected; and a graphical indicium indicating that the corresponding workpiece in the queue of the active inspection process to be inspected (“...In a further embodiment of the present invention, after the finishing of the workpiece the robot can feed the workpiece to a measuring device or guide the finished workpiece along the measuring device so that the complete contour of the finished workpiece can be recorded in three planes as a measured value and compared with a stored desired value. In this manner, a final inspection occurs automatically after the bending and shaping of the workpiece. If the workpiece does not correspond to the desired value or its tolerance range, re-bending can be effected by the robot feeding the workpiece anew to the bending unit for re-bending. Only subsequent to favorable re-inspection in the measuring device is the workpiece transferred to the storage area for further processing or machining...In an embodiment of the present invention according to FIG. 2, a station R.sub.2 is described that approximately corresponds to station R.sub.1, the difference being that in the former, a measuring device (9) is interposed between the bending unit (7) and the storage area (8). Subsequent to shaping or bending, the finished bent or shaped workpiece (1) is removed from the bending unit (7) by means of the robot (3) and is guided along the measuring device (9), the bent contour of the workpiece (1) being moved over the measuring device (9). An intended state of the bent workpiece (1) is determined and compared with a stored measured value and/or tolerance zone. Should the measured value deviate impermissibly from the intended value, the workpiece (1) can be re-fed, by means of the robot (3), to the bending unit (7) for re-bending and adjustment bending. The bent or shaped workpiece (1) is then re-inspected in the measuring device (9). Only after the desired value and measured value agree is the bent or shaped workpiece (1) fed or transferred to the storage area (8)...” paragraphs 0017/0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu and Kanodia with the teaching of Rosenberger because the teaching of Rosenberger would improve the system of Yu and Kanodia by providing a technique for ensuring that defective products/workpiece are not manufactured or produced. 

As to claims 10 and 15, see the rejection of claim 1 above, expect for a non-transitory computer-readable medium.
Yu teaches a non-transitory computer-readable medium (“...FIGS. 2A and 2B are diagrams of a computing system 105 including various elements of one embodiment of a programming portion 202 on which workpiece feature inspection operations may be programmed for a CMM (e.g., the CMM body 2 of FIG. 1). As shown in FIG. 2A, in various implementations the computing system 105 (e.g., the computer 5 of FIG. 1 or a separate computer) may include a memory portion 170, a display portion 175, a processing portion 180, an input-output devices portion 185 and the programming portion 202. The memory portion 170 includes resident programs and other data utilized by the computing system 105. The display portion 175 provides the display for the computing system 105 (e.g., similar to the display unit 5D of FIG. 1), including the features provided by the programming portion 202. The processing portion 180 provides for the signal processing and control of the computing system 105, while the input-output devices portion 185 receives and provides control signals and outputs to and from various devices (e.g., the CMM controller 3 of FIG. 1)...” paragraph 0023).

As to claim 11, Yu teaches the system of claim 10, wherein the control computer further configured to display the plurality of graphical icons arranged in a matrix within the graphical container, each graphical icon indicating the position of its corresponding 25workpiece within the graphical container relative to each of the other graphical icons in the plurality of graphical icons (Cylinder Workpiece Feature 326F8/ cylinder icon/Such descriptions and icons may be automatically generated and displayed as corresponding to a numbered designation and geometric type (e.g., cylinder, plane, sphere, cone, etc.)), each such graphical icon having indicia conveying a status of inspection of the corresponding workpiece (Simulation Status and Control Portion 380) (“...The 3-D view window 320 displays a 3-D view of the workpiece inspection program simulation portion 322 including workpiece features 326 (e.g., a cylinder workpiece feature 326F8) on the workpiece 10' and an indication of inspection operations to be performed on the workpiece features 326 according to the current workpiece feature inspection plan. In the example of FIG. 3, the 3-D view shows a touch probe 21' having a stylus 21T', which is positioned relative to a workpiece 10'. In the state illustrated, the touch probe stylus 21T' is contacting a cylinder workpiece feature 326F8, which corresponds to the workpiece features 316F8 and 336F8 which are highlighted in the editable plan representations 314 and 334, respectively. In the editable plan representation 334 the workpiece feature 336F8 includes a description of "cylinder-1214" along with a displayed cylinder icon, and in the editable plan representation 314 the workpiece feature 316F8 includes a description of "1214" along with a displayed cylinder icon. Such descriptions and icons may be automatically generated and displayed as corresponding to a numbered designation and geometric type (e.g., cylinder, plane, sphere, cone, etc.) for each of the workpiece features...The simulation status and control portion 380 may include a simulation status portion 381 and a simulation animation control portion 390. Using synchronization techniques outlined above, for example, the simulation status portion 381 may be configured to characterize a state of progress through the current workpiece feature inspection plan corresponding to a currently displayed 3-D view of the workpiece inspection program simulation portion 322. In various implementations, the simulation status portion 381 may include a current time indicator 382 that moves along a graphical total time range element 383 to characterize a state of progress through the current workpiece feature inspection plan corresponding to the currently displayed 3-D view, and the execution time indicator 372 may be displayed in association with the graphical total time range element 383. In one implementation, as illustrated in the example of FIG. 3, the execution time indicator 372 may be displayed in the vicinity of the right-hand end of the graphical total time range element 383...” paragraph 0039/0040).  

As to claim 12, Yu teaches the system of claim 10 wherein the control computer further configured to perform at least one of the following in response to operator input received via the graphical user interface: schedule a inspection job in response to operator input received 5defining a schedule for said inspection job; commence execution of a inspection job in response to input commencing execution of a batch inspection job; pause execution of a inspection job in response to input to pause said execution; 10modify execution of a inspection job in response to input modifying the execution of an ongoing inspection job; and changing priority of a inspection job in response to input changing the priority of a batch inspection job relative to another inspection job (“...The user interface of the programming portion 202 includes a first set of operations (which also include the underlying programming instructions and/or routines) usable to edit the workpiece feature inspection plan and/or inspection program. For example, the user interface operations may include selections of text or graphical elements that represent workpiece features or inspection operations, followed by activation of relevant commands or other user interface operations that affect the selected elements. In one embodiment, the first set of operations portion 240 may provide or identify such operations. In one embodiment, the inspection plan modification notices portion 249 may be responsive to operations included in the first set of operations portion 240 to provide a notice to the programming environment synchronization/notices manager 260 that an inspection plan modification is taking place...” paragraph 0030). 

As to claims 1513 and 14, see the rejection of claims 4 and 6 respectively. 

As to claims 16 and 17, see the rejection of claims 11 and 12 respectively.

As to claim 18, see the rejection claims 1 and 4 above.

As to claims 1519 and 20, see the rejection of claim 5 and 6 respectively.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0298958 A1 to Yu et al. in view of U.S. Pub. No. 2008/0127186 A1 to Kanodia et al. and further in view of U.S. Pub. No. 2006/0254336 A1 to Rosenberger as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0156472 A1 to Link et al.
As to claim 159, The method of claim 1 wherein each graphical icon is configured to receive a request from the operator, and to display in response to said request, at least one of: information regarding part properties of the corresponding workpiece; trace field information of the corresponding workpiece;  20progress information of the progress of the corresponding workpiece through the inspection process; and result information of the inspection of the corresponding workpiece.  
Link teaches wherein each graphical icon is configured to receive a request from the operator, and to display in response to said request, at least one of: information regarding part properties of the corresponding workpiece; trace field information of the corresponding workpiece;  20progress information of the progress of the corresponding workpiece through the inspection process; and result information of the inspection of the corresponding workpiece (“...The user interface 1300 may include a display of the CAD model 1310, a point cloud 1320 from the laser model 200, as well as the histogram of error 1350 and 3D heat map of errors 1330. An operator can select the CAD model 1310 to open the CAD Model database 425 to display, add, or edit the CTF parameters as used by extract CTF parameters 735. The point cloud 1320 may be the raw part point cloud 900 or the registered point cloud 940 as defined by the operator preferences. The operator may also define if data from one or multiple planes scans are displayed in the 3D heat map of errors 1330. An inspection report 1340 may also be displayed. The inspection report 1340 may include the critical to function parameters with ranges and the actual measured values. The results may be color coded to enable the operator to quickly identify measurements that exceed tolerances. For example, red may be used to indicate a measurement exceeded its tolerance while yellow may indicate near the tolerance. The user interface 1300 may also allow the operator to edit critical to function parameter limits thereby changing what is or is not acceptable. The inspection report 1340 may also include a drawing of the object with the measured dimensions for the object shown directly thereon. Overlaying the measured dimensions with the drawing displays the measured results in a format similar to the original drawing specification. The user interface 1300 may also include history trends for the critical to function parameters and statistical process control information across multiple batches or shifts. Using the trends and statistical process control, the mold wear over time can be identified and tracked. The data could be used to correlate changes in incoming material or process changes such as temperature or pressure. The operator can take the appropriate action to fix or replace molds that are producing objects that exceed tolerances. In cases where the mold has multiple cavities, the objects from specific cavities may be identified and tracked across multiple batches or shifts...” paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Yu and Kanodia with the teaching of Link because the teaching of Link would improve the system of Yu and Kanodia by providing a technique of adjusting CTF parameters information to correct the producing defective workpiece/product.

Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered but they are not persuasive. 
Applicants argues in substance that (1) the applied prior arts do not teach a graphical user interface comprising a container graphically representing a corresponding physical container and (2), the applied prior arts do not teach a plurality of graphical icons.
The Examiner disagrees.
As points (1) and (2), the Yu prior art discloses a system for programming workpiece feature inspection operations for a coordinate measuring machine (CMM). The system includes a computer-aided design (CAD) file processing and a user interface which includes an editing user interface. The CAD file processing analyzes an input CAD file to automatically determine workpiece features. The editing user interface includes an editable plan representation including an editable set of the workpiece features to be inspected. The CAD file inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine workpiece features on the workpiece which includes a plurality of geometric feature types (e.g., cylinder, plane, sphere, cone, etc.). The editing user interface include plan representations of a workpiece feature inspection plan for a workpiece and corresponds to the CAD file. The plan representation is organized in terms of geometric features to be inspected on the workpiece and are editable. When editing operations are performed on the editable plan representations the other plan representation are automatically updated.
The CAD file is functionally equivalent to the claimed graphically container because it is a storage container that is viewable on the user graphical interface (305) and stores a plurality of workpieces (e.g., geometric feature types like cylinder, plane, sphere, cone), while the Cylinder Workpiece Feature 316F8, 336F8 326F8 are functionally equivalent the claimed graphically icons because they are graphically displayable icons that contain the workpieces and corresponds to the CAD file. 
15

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194